UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1421


ALFONSO J. DIAZ DEL CASTILLO,

                Plaintiff - Appellant,

          v.

CHARLES JOHNSON, JEH, Secretary of Homeland Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:14-cv-01642-LMB-TCB)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfonso J. Diaz Del Castillo, Appellant Pro Se.     Dennis Carl
Barghaan, Jr., Assistant United States Attorney, Tasha Victoria
Gibbs, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alfonso J. Diaz del Castillo appeals from the district court’s

orders   dismissing   his   employment    discrimination    complaint     as

untimely filed and denying his motion for leave to file an amended

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Diaz del Castillo v. Johnson, No. 1:14-cv-01642-

LMB-TCB (E.D. Va. Feb. 24, 2015 & Feb. 26, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2